                                         Case 3:17-cv-04642-WHO Document 146 Filed 10/05/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CITY AND COUNTY OF SAN                              Case No.17-cv-04642-WHO
                                         FRANCISCO,
                                   8                     Plaintiff,                          JUDGMENT AND ORDER
                                   9              v.
                                  10
                                         JEFFERSON BEAUREGARD SESSIONS,
                                  11     et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On October 5, 2018, I granted plaintiff’s motion for summary judgment and denied

                                  14   defendants’ motion for summary judgment. Pursuant to Federal Rule of Civil Procedure 58, I

                                  15   hereby ENTER judgment in favor of plaintiff and against defendants, and grant the following

                                  16   relief as set forth below.

                                  17                                           DECLARATION
                                  18           I find declaratory relief under 28 U.S.C. § 2201 is appropriate in this case. It is hereby

                                  19   DECLARED that:

                                  20               1. The 8 U.S.C. § 1373 certification condition and the access and notice conditions for

                                  21                   Byrne JAG grant funding are unconstitutional because they: (i) exceed the

                                  22                   congressional authority conferred to the Executive Branch; and (ii) they exceed the

                                  23                   Congress’s spending powers under Article I of the Constitution to the extent

                                  24                   Congress conferred authority to the Attorney General.

                                  25               2. San Francisco’s Chapters 12H and 12I of the San Francisco Administrative Code

                                  26                   comply with 8 U.S.C. § 1373.

                                  27               3. San Francisco does not have in place a prohibition or restriction that applies to any

                                  28                   program or activity funded under the Byrne JAG program, and which deals with
                                         Case 3:17-cv-04642-WHO Document 146 Filed 10/05/18 Page 2 of 2




                                   1                 sending to, receiving from, or requesting immigration status information with the

                                   2                 federal government, or maintaining such information.

                                   3                                  PERMANENT INJUNCTION
                                   4          I also find a permanent injunction is appropriate in this case for the reasons stated in the

                                   5   October 5, 2018, Order granting plaintiff’s motion for summary judgment. Pursuant to Federal

                                   6   Rule of Civil Procedure 65, it is now ORDERED that defendants ARE HEREBY RESTRAINED

                                   7   AND ENJOINED from committing, performing, directly or indirectly, the following acts:

                                   8              1. Using the Section 1373 certification condition, and the access and notice conditions

                                   9                 (“Challenged Conditions”) as funding restrictions for any Byrne JAG awards.

                                  10              2. Denying or clawing back San Francisco Byrne JAG funding on the basis of alleged

                                  11                 non-compliance with Section 1373.

                                  12          Consistent with my October 5, 2018 Order granting plaintiff’s motion for summary
Northern District of California
 United States District Court




                                  13   judgment, it is now ORDERED that the nationwide aspect of the permanent injunctive relief set

                                  14   forth above is STAYED until the Ninth Circuit has the opportunity to consider it.

                                  15          IT IS SO ORDERED.

                                  16   Dated: October 5, 2018

                                  17                                                    ______________________________________
                                                                                        WILLIAM H. ORRICK
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
